Citation Nr: 0739715	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-28 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to special monthly compensation based on need 
for aid and attendance.

2.  Entitlement to special monthly compensation based on 
housebound status.

3.  Entitlement to specially adapted housing. 

4.  Entitlement to special home adaptation.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from November 1968 to 
September 1970.  He is a combat veteran who was awarded the 
Purple Heart.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 2003 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefits sought.

The veteran requested a hearing.  The RO notified the veteran 
that a hearing was scheduled for February 2005.  The veteran 
failed to report for the hearing, although the notification 
letter has not been returned by the United States Postal 
Service as undeliverable.  The veteran has not explained his 
failure to report nor has he requested rescheduling of the 
hearing.  Therefore, the Board deems the hearing request to 
be withdrawn.  See 38 C.F.R. § 20.702(d) (2007).

In March 1994, the RO denied service connection for a skin 
disorder.  The veteran submitted a notice of disagreement 
(NOD) and the RO issued a statement of the case (SOC).  
Because the veteran did not submit a VA Form 9, Substantive 
Appeal, or other document containing the necessary 
information, the RO closed that appeal.  


FINDINGS OF FACT

1.  The veteran is so helpless as to be in need of regular 
aid and attendance due to service-connected incapacity that 
requires care or assistance on a regular basis to protect him 
from hazards or dangers incident to his daily environment.  

2.  Special monthly compensation at the aid and attendance 
rate is greater than special monthly compensation at the 
housebound rate.

3.  The veteran does not have loss of use of any extremity, 
blindness in both eyes (having only light perception), or 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

4. The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less; or, anatomical loss or loss 
of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
the need for the regular aid and attendance have been met.  
38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2007).

2.  The criteria for special monthly compensation based on 
housebound status have not been met.  38 U.S.C.A. §§ 1114, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.350, 3.352 (2007).

3.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.809 
(2007).

4.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. §§ 2101(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.809a 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO must 
provide this notice prior to an unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied after the February 2003 rating decision 
by way of letters sent to the veteran in June 2003 and in 
March 2006.  These letters address all notice requirements.  
The letters mention what evidence is required to substantiate 
the claims, the veteran's and VA's duty to obtain this 
evidence, and asks the veteran to submit any relevant 
evidence in his possession.  VA also provided the additional 
notices recommended by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), in the above-mentioned March 2006 
letter.  

Notwithstanding the timing defect, all necessary development 
has been accomplished and adjudication may proceed without 
unfair prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has obtained any necessary medical 
opinions and the veteran was afforded VA medical 
examinations.  Neither the veteran nor his representative has 
identified, nor does the record indicate, that any additional 
evidence is necessary for fair adjudication of the claims.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Aid and Attendance

Special monthly compensation is payable if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of both feet, or of one hand 
and one foot, or is blind in both eyes, with 5/200 visual 
acuity or less, or is permanently bedridden or so helpless as 
to be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. §§ 3.350 (b); 352 (a) 
(2007).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  The 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance are set forth at 38 
C.F.R. § 3.352(a), which requires: Inability of the claimant 
to dress or undress him or herself or to keep him or herself 
ordinarily clean and presentable; Frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
assistance; inability of the claimant to feed him or herself 
through loss of coordination of upper extremities or through 
extreme weakness; Inability to attend to the wants of nature; 
or, Incapacity, either physical or mental, that requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated be present before a favorable rating may be made.  
The particular personal functions which the claimant is 
unable to perform should be considered in connection with his 
or her condition as a whole, and the need for aid and 
attendance must be regular, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2007).

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" constitutes 
a condition which through its essential character actually 
requires that an individual remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed bed rest for a lesser or greater portion of the 
day to promote convalescence or cure will not suffice.  Id.

As reflected in the most recent rating decision of record, 
the service-connected disabilities and their corresponding 
disability evaluations are as follows: cerebrovascular 
accident, rated 100 percent prior to October 4, 2002, and 
then rated 20 percent for aphasia thereafter; post-traumatic 
stress disorder (PTSD), rated 70 percent; cardiomyopathy, 
rated 60 percent; diabetic neuropathy, rated 30 percent; 
cataracts, post surgery, rated 30 percent, diabetes mellitus, 
rated 20 percent; right carpal tunnel, rated 10 percent; left 
carpal tunnel, rated 10 percent; right lower extremity 
peripheral neuropathy, rated 10 percent; left lower extremity 
peripheral neuropathy, rated 10 percent; right lower 
extremity shell fragment wound, rated noncompensably; and, 
erectile dysfunction, rated noncompensably.  The combined 
evaluation for compensation is 100 percent with bilateral 
factors given for diagnostic codes 8520 and 8620.

In addition, the RO has granted 38 U.S.C.A. § 1114 (k) (1) 
special monthly compensation based on loss of use of creative 
organ; and, for the period from February 9 to October 4, 
2002, entitlement to § 1114 (s) (1) special monthly 
compensation based on a single disability rated total and 
additional disability or disabilities independently ratable 
at 60 percent or more. 

In considering whether the veteran is entitled to special 
monthly compensation based on the need for regular aid and 
attendance, the Board may only consider separate and distinct 
disabilities.  38 C.F.R § 3.350(e) (3) (2007).  Special 
monthly compensation is in effect for the loss of use of a 
creative organ [38 U.S.C.A. § 1114(k) (1) (West 2002)].  
Thus, this condition cannot be used in determining whether 
aid and attendance should be granted.  The Board must 
consider whether the veteran's other disabilities, considered 
solely and separately and not in combination with one 
another, qualify for benefits.

The most persuasive favorable evidence is a February 2005 VA 
aid and attendance examination report.  After reviewing the 
medical history and examining the veteran, the physician 
offered several diagnoses.  These diagnoses appear to be 
related to service-connected disabilities, with the exception 
of gout, which was shown to flare-up only once during the 
appeal period.  The physician completed a VA Form 21-2680, 
Examination for Housebound Status or Permanent Need For 
Regular Aid and Attendance.  The physician checked the box on 
the form that indicates "Veteran requires the daily personal 
health care services of a skilled provider without which the 
veteran would require hospital, nursing home, or other 
institutional care."  

Other evidence that persuasively argues for the claim 
includes indications that the veteran has needed inpatient or 
domiciliary care at various rehabilitation facilities during 
the appeal period.  He lived at care facilities such as 
Timber Ridge Ranch in Benton as early as February 2002, the 
date of his (service-connected) cerebrovascular accident.  
That "stroke" left him with aphasia [loss of power of 
expression by speech, writing or signs, or of comprehending 
spoken or written language, due to injury or disease of the 
brain, Dorland's Illustrated Medical Dictionary 105 (28th ed. 
1994)].  Since then, VA outpatient treatment reports note 
failure to take his medications, soiled diapers, impaired 
ability to communicate, inability to participate in his 
treatment program, and inability to otherwise care for 
himself.  In September 2003, he was living at East Cummins 
Nursing Home in Memphis.  

Other favorable evidence includes a January 2004 VA PTSD 
examination report that reflects that although the veteran 
lived in an apartment, his spouse (or former spouse) cleaned 
his apartment, prepared meals, and drove him to shopping when 
necessary. 

A VA aid and attendance or housebound examination report of 
January 2004 is unclear whether the veteran needed aid and 
attendance.  The examiner listed 25 current medications, 
including two forms of insulin.  The examiner noted memory 
and speech problems.  The veteran reported that he lived 
alone in his apartment but received assistance in cleaning, 
grocery shopping, and laundry.  He did not cook for fear of 
starting a fire.  He reported that he could feed and dress 
himself.  He reported good bowel control, one recent urinary 
accident, and said that he did not wear adult diapers.  He 
said that he planned to go into assisted living.  The 
examiner did not address whether the veteran needed aid and 
attendance.

A January 2004 VA rehabilitation treatment report notes that 
the veteran was confused about using an insulin syringe.  A 
February 2004 addendum report notes that the veteran was able 
to function independently, but that he "requires a few 
reminders" about his medications.  

The evidence indicates that the veteran meets VA's aid and 
attendance criteria as set forth at 38 C.F.R. §§ 3.350, 3.352 
(2007).  Competent evidence shows that the veteran is so 
helpless as to be in need of regular aid and attendance due 
to incapacity, either physical or mental, that requires care 
or assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  Chief 
among these hazards is his inability to remember to take 
prescribed medications. 

After considering all the evidence, the Board concludes that 
the evidence is favorable.  Special monthly compensation 
based on the need for regular aid and attendance will be 
granted.

Housebound 

38 C.F.R. § 3.350 (i) (2) provides that special monthly 
compensation at the 38 U.S.C.A. § 1114 (s) rate is available 
where the veteran is permanently housebound by reason of 
service-connected disability or disabilities.  The veteran 
must be "substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime."  Id.  

Because special monthly compensation at the aid and 
attendance rate set forth at 38 U.S.C.A. § 1114 (l) is 
greater than special monthly compensation at the rate set 
forth at 38 U.S.C.A. § 1114 (s), the claim for special 
monthly compensation at the housebound rate is moot.  Where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the 
preponderance of the evidence is against the claim, special 
monthly compensation at the housebound rate is denied.  




Specially Adapted Housing 

Entitlement to specially adapted housing is warranted when 
the evidence demonstrates that the veteran has a service- 
connected disability that results in the loss, or permanent 
loss of use, of both lower extremities, that requires the use 
of braces, crutches, canes, or a wheelchair in order to move 
from place to place; OR, blindness in both eyes, having only 
light perception, together with the loss, or loss of use, of 
one lower extremity; OR, the loss, or permanent loss of use, 
of one lower extremity, together with residuals of an organic 
disease or injury that affects balance or ability to move 
forward, and requires the use of braces, crutches, canes, or 
a wheelchair in order to move from place to place; OR, the 
loss, or permanent loss of use, of one lower extremity 
together with the loss, or permanent loss of use, of one 
upper extremity that affects balance or ability to move 
forward and requires the use of braces, crutches, canes, or a 
wheelchair in order to move from place to place.  38 U.S.C.A. 
§ 2101(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.809 (2007).

A January 2004 VA brain disease examination report reflects 
that the veteran could walk without a cane.  

In May 2005, the veteran submitted a VA Form 26, 4555, 
Veteran's Application In Acquiring Adapted Housing or Special 
Home Adaptation Grant.  On the form, he indicated that he had 
not previously applied for specially adapted housing and that 
he was not confined to a nursing home or medical care 
facility.  

In August 2005, the veteran reported that he needed special 
adaptive equipment because of a frozen hip and knee; however, 
VA outpatient treatment reports dated since then reflect that 
the veteran walks independently in his home without an 
assistive device.  See November 20, 2006, VA home health 
note.  Also according to that report, the veteran was 
independent in activities of daily living.  He no longer 
drove, but could get into and out of a vehicle independently.  
His home was accessible by ramp.  No medical report mentions 
loss of use of a leg.

A January 2007 VA outpatient treatment report notes that 
diabetes mellitus was generally out of control and the 
veteran had unequal leg length and foot drop.  Comparing 
these symptoms with the relevant criteria; however, even 
these symptoms do not more nearly approximate the criteria 
for specially adapted housing.  

In this case, there is no competent evidence that any of the 
above conditions are met or more nearly approximated.  
Although the veteran has some difficulty walking, he has not 
required braces, crutches, canes, or a wheelchair in order to 
move from place to place.  Nor is there a loss, or permanent 
loss of use, of one lower extremity, together with residuals 
of an organic disease or injury that affects balance or 
ability to move forward, which requires the use of braces, 
crutches, canes, or a wheelchair in order to move from place 
to place.  Nor is there a loss, or permanent loss of use, of 
one lower extremity together with the loss, or permanent loss 
of use, of one upper extremity that affects balance or 
ability to move forward and requires the use of braces, 
crutches, canes, or a wheelchair in order to move from place 
to place.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for specially adapted housing must therefore be denied.  

Special Home Adaptation

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.

The veteran has not asserted, nor do the records show, 
service-connected blindness in both eyes with 5/200 visual 
acuity or less, or service-connected anatomical loss or loss 
of use of both hands.  Therefore, the veteran does not meet 
any criterion for this benefit.  He is not permanently and 
totally disabled due to blindness, nor has he lost of use of 
his hands, nor does he allege otherwise.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a special home adaptation grant must therefore be denied.  


ORDER

Entitlement to special monthly compensation based on need for 
aid and attendance is granted, subject to the laws and 
regulations governing payment of monetary benefits. 

Special monthly compensation based on housebound status is 
denied.

Entitlement to specially adapted housing is denied. 

Entitlement to special home adaptation is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


